Exhibit 10.1

 

 

REDEMPTION AGREEMENT

 



THIS REDEMPTION AGREEMENT (the "Agreement") is made and entered into effective
April 13, 2018, by and among Newmarkt Corp., a Nevada corporation ("NWKT"), and
Denis Razvodovskij, an individual (the "Shareholder").



 

RECITALS:

 

A. The Shareholder owns 2,000,000 shares of common stock of NWKT (the "NWKT
Shares").

 

B. NWKT desires to redeem, and Shareholder desires to sell, all of the
Shareholder’s NWKT Shares for an amount equal to three hundred fifty thousand
dollars ($350,000) (a “Treasury Purchase Transaction”).

 

C. The Shareholder desires to consummate the Treasury Purchase Transaction upon
the terms and conditions set forth herein.

 

E. It is the intention of the parties hereto that: (i) NWKT shall acquire the
NWKT Shares solely for the consideration set forth below (the "Redemption"); and
(ii) the Exchange shall qualify as a transaction exempt from registration or
qualification under the Securities Act of 1933, as amended (the "Securities
Act").

 

 NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties hereto
agree as follows:

 

 

SECTION 1. REDEMPTION OF SHARES AND OTHER TRANSACTIONS

 

1.1 Redemption of Shares. On the Closing Date (as hereinafter defined), the
Shareholder shall tender the NWKT Shares to NWKT and NWKT shall pay a purchase
price equal to $0.175 per NWKT Share so tendered for a total purchase price of
$350,000.00 (“Purchase Price”). Shareholder has directed, and NWKT agrees to
such direction on the terms and conditions below, that NWKT shall pay the
Purchase Price to Vavilon Invest, LP, a limited partnership organized under the
laws of Scotland (“Vavilon”).

 

1.2 Delivery of NWKT Shares. On the Closing Date, the Shareholder will deliver
to NWKT the certificates representing the NWKT Shares, duly endorsed for
transfer (or with executed stock powers) so as to convey good and marketable
title to the NWKT Shares to NWKT as described in that Share Exchange Agreement

by and among NWKT, Shareholder, OZOP Surgical, Inc., and the shareholders of
OZOP Surgical, Inc.

 

 



SECTION 2. PAYMENT OF PURCHASE PRICE TO VAVILON INVEST, LP AND INDEMNIFICATION
OF NWKT

 

2.1 Payment to Vavilon. Shareholder understands and agrees that his right to
receive the Purchase Price has been assigned to Vavilon, pursuant to a written
instruction by Shareholder, for disbursement to Shareholder according to terms
understood and agreed to by Shareholder and Vavilon thereafter. NWKT agrees to
transfer the Purchase Price to Vavilon and Shareholder agrees that such payment
shall satisfy any and all payment obligation NWKT may have to Shareholder to
execute the Treasury Purchase Transaction.

 

2.2 Transfer of NWKT Shares. Shareholder agrees that upon the transfer of the
Purchase Price to Vavilon, Shareholder shall immediately deliver the NWKT Shares
owned by him, duly endorsed for transfer so as to convey good and marketable
title to the NWKT Shares to NWKT as described in that Share Exchange Agreement
by and among NWKT, Shareholder, OZOP Surgical, Inc., and the shareholders of
OZOP Surgical, Inc.

 

2.3 Release of NWKT Following Payment of Purchase Price. Shareholder agrees that
upon Vavilon’s receipt of the Purchase Price, Shareholder hereby forever
releases, discharges, and forever extinguishes any right to payment for the NWKT
Shares. Shareholder agrees that NWKT, nor its directors, officers, agents, and
Shareholders (“Releasees”), shall have no obligation to Shareholder in ensuring
that Vavilon pays any of the Purchase Price to Shareholder, and Shareholder
hereby agrees to accept all risk of nonpayment by Vavilon following NWKT
delivering the Purchase Price to Vavilon.

 

2.4 Indemnification and Hold Harmless. Shareholder shall fully indemnify, hold
harmless and defend (collectively “indemnify” and “indemnification”) NWKT and
its directors, officers, employees, agents, stockholders and Affiliates
(collectively, “Indemnified Parties”) from and against all claims, demands,
actions, suits, damages, liabilities, losses, settlements, judgments, costs and
expenses (including but not limited to reasonable attorney’s fees and costs),
whether or not involving a third party claim, which arise out of or relate to
(1) any breach of any representation or warranty of Shareholder contained in
this Agreement, (2) any failure of Vavilon to pay any portion of the Purchase
Price to Shareholder, and/or (3) any breach or violation of any covenant or
other obligation or duty of Shareholder under this Agreement or under applicable
law.

 

2.5 Covenant Not to Sue. In addition to the release, indemnification, and NWKT
shares transferred as valuable consideration for the Purchase Price, Shareholder
hereby covenants and agrees never, individually or with any other person or in
any way, voluntarily to commence, aid in any way, prosecute or cause to be
commenced or prosecuted against NWKT or Releasees, or any of them, any action or
proceeding based upon any claim which is released by this Agreement.

 

 

SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER

 

 The Shareholder represents and warrants to NWKT as follows:

 

3.1 Information on Shareholder. Shareholder is an "accredited investor," as such
term is defined in Regulation D promulgated under the Securities Act, and is
experienced in investments and business matters, has made investments of a
speculative nature and has such knowledge and experience in financial, tax and
other business matters as to enable him to evaluate the merits and risks of, and
to make an informed investment decision with respect to, this Agreement.

 

3.2 Ownership of NWKT Shares and Authorization of Agreement. Shareholder is the
sole record and beneficial owner of his/her/its NWKT Shares, all of which shares
are owned free and clear of all rights, claims, liens and encumbrances, and have
not been sold, pledged, assigned or otherwise transferred except pursuant to
this Agreement. There are no outstanding subscriptions, rights, options,
warrants or other agreements obligating Shareholder to sell or transfer to any
third person any of the NWKT Shares owned by Shareholder, or any interest
therein. Shareholder has the power to enter into this Agreement and to carry out
his, her or its obligations hereunder. This Agreement has been duly executed by
Shareholder and constitutes the valid and binding obligation of Shareholder,
enforceable against Shareholder in accordance with its terms.

 

3.3    Review of Excel 1934 Exchange Act Filings; Access to Information.
Shareholder represents and warrants that it has (i) reviewed the reports filed
by NWKT under the Securities Exchange Act of 1934 (hereinafter defined as the
“SEC Reports”) on the SEC EDGAR system; (ii) received such information and other
documents as has been requested by Shareholder regarding NWKT; (iii) carefully
reviewed and understands all of such information; and (iv) made any decision to
execute and become a party to this Agreement based solely upon such
Shareholder’s review of such information.

 

 

SECTION 4. COVENANTS

 

4.1. Examinations and Investigations. Prior to the Closing, the parties
acknowledge that they have been entitled, through their employees and
representatives, to make such investigation and verification of the assets,
properties, business and operations, books, records and financial condition of
the other, including communications with suppliers, vendors and customers, as
they each may reasonably require.

 

4.2. Expenses. Each party hereto agrees to pay its own costs and expenses
incurred in negotiating this Agreement and consummating the transactions
described herein.

 

4.3. Further Assurances. The parties shall execute such documents and other
papers and take such further action as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated hereby.
Each such party shall use its best efforts to fulfill or obtain in the
fulfillment of the conditions to the Closing, including, without limitation, the
execution and delivery of any documents or other papers, the execution and
delivery of which are necessary or appropriate to the Closing.

 

4.4 Stock Certificates and Consideration. At the Closing, the Shareholder shall
have delivered the certificates representing the NWKT Shares duly endorsed (or
with executed stock powers) so as to make NWKT the sole owner thereof.

 

 

SECTION 5. THE CLOSING

 

 The closing (the "Closing") shall take place at such other time and place as is
mutually agreed upon by NWKT and the Shareholder (the “Closing Date”). At the
Closing, the parties shall provide each other with such documents as may be
necessary or appropriate and customary in transactions of this sort in order to
consummate the transactions contemplated hereby, including evidence of due
authorization of the Agreement and the transactions contemplated hereby.

 

 

SECTION 6. SURVIVAL OF REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER

 

 NWKT shall have the right to rely fully upon the representations, warranties,
covenants and agreements of the Shareholder contained in this Agreement or in
any document delivered to NWKT or any of its representatives, in connection with
the transactions contemplated by this Agreement. All such representations,
warranties, covenants and agreements shall survive the execution and delivery
hereof and the Closing hereunder for 12 months following the Closing.

 

 

SECTION 7. MISCELLANEOUS

 

7.1 Waivers. The waiver of a breach of this Agreement or the failure of any
party hereto to exercise any right under this Agreement shall in no event
constitute a waiver as to any future breach whether similar or dissimilar in
nature or as to the exercise of any further right under this Agreement.

 

7.2 Amendment. This Agreement may be amended or modified only by an instrument
of equal formality signed by the parties or the duly authorized representatives
of the respective parties.

 

7.3 Assignment. This Agreement is not assignable except by operation of law. 

 

7.4 Notices.  Until otherwise specified in writing, the mailing addresses of
both parties of this Agreement shall be as follows:

 

To: 

NWKT Corp.

500 La Terraza Blvd, Ste. 150

Escondido, CA 92025

Attention: Michael Chermak, CEO

 

With a copy to:



 

Anderson Hayes, P.C.

P.O. Box 752

Rancho Santa Fe, CA 92067

Attn: Ryan Anderson, Esq.

 

To:

Denis Razvodovskij

1408, 5348 Vegas Drive

Las Vegas, NV 89108

 

Any notice or statement given under this Agreement shall be deemed to have been
given if sent by registered mail addressed to the other party at the address
indicated above or at such other address as may be furnished in writing to the
addressor.

 

7.5 Governing Law; Venue. This Agreement shall be governed and construed in
accordance with the laws of the State of California, without regard to the
conflicts of law provisions thereof. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the County
of San Diego, State of California, for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this agreement in that jurisdiction or the
validity or enforceability of any provision of this agreement in any other
jurisdiction. EACH PARTY HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY.

 

7.6 Publicity. No publicity release or announcement concerning this Agreement or
the transactions contemplated hereby shall be issued by either party hereto at
any time from the signing hereof without advance approval in writing of the form
and substance thereof by the other party.

 

7.7 Entire Agreement. This Agreement and the collateral agreements executed in
connection with the consummation of the transactions contemplated herein contain
the entire agreement among the parties with respect to the Exchange and related
transactions, and supersede all prior agreements, written or oral, with respect
thereto.

 

7.8 Headings. The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

7.9 Severability of Provisions. The invalidity or unenforceability of any term,
phrase, clause, paragraph, restriction, covenant, agreement or other provision
of this Agreement shall in no way affect the validity or enforcement of any
other provision or any part thereof.

 

7.10 Counterparts. This Agreement may be executed in any number of counterparts,
each of which, when so executed, shall constitute an original copy hereof, but
all of which together shall consider but one and the same document.

 

7.11 No Drafting Party. Each party has participated in negotiating and drafting
this agreement such that if an ambiguity or a question of intent or
interpretation arises, this agreement is to be construed as if the parties had
drafted this document jointly. The Rule of Interpreting the Document against the
Drafter is inapplicable to this agreement.

 

7.12 Attorneys’ Fees. In the event that any Party institutes any action or suit
to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the prevailing Party shall be reimbursed by the losing Party for
all costs, including reasonable attorneys’ fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 



NEWMARKT CORP.

 

By: /s/ Michael Chermak                               Date: April 13, 2018

Name: Michael Chermak

Title: CEO

 

SHAREHOLDER:

 

By: /s/ Denis Razvodovskij                           Date: April 13, 2018

Name: Denis Razvodovskij

